 Case: 4:19-cr-00944-ERW Doc. #: 84 Filed: 02/11/21 Page: 1 of 4 PageID #: 240




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )       Case No.: 4:19-CR-00944 ERW
vs.                                          )
                                             )
TARA SABATINI,                               )
                                             )
       Defendant.                            )


                     DEFENDANT’S SENTENCING MEMORANDUM

       COMES NOW, Defendant, Tara Sabatini, by her attorney, Martin Minnigerode,

and submits this memorandum to assist the Court in fashioning a sentence that is “sufficient, but

not greater than necessary,” to comply with the objectives of sentencing under 18 U.S.C. §

3553(a). For the reasons outlined in this memorandum, Mrs. Sabatini requests that the Court

sentence her to a term of 30 months of incarceration and impose an order of restitution as outlined

in in the parties “Joint Consent Motion for Entry of a Restitution Order” [DOC 71].

       Under the terms of the initial plea agreement, the parties anticipated a contested sentencing

wherein the total offense level would be 14, 16, or 18. The agreement left open for litigation the

issues of “abuse of private trust” and “total loss amount.” See U.S.S.G. § 3B1.3 and

U.S.S.G. § 2B1.1(b)(1)(F-G). In the Disclosure Presentence Investigation Report (Disclosure

PSR) [DOC 61] the report writer calculated the Total Offense Level to be 18, consistent with the

Government’s original position. Subsequently, the writer filed a Final Presentence Investigation

Report (Final PSR) [DOC 66], wherein the writer concluded that Mrs. Sabatini should not qualify

for the 3 level deduction for acceptance of responsibility and that her Total Offense Level was

therefore 21. Final PSR ¶31, 41. It was undisputed that Mrs. Sabatini had no criminal history and
 Case: 4:19-cr-00944-ERW Doc. #: 84 Filed: 02/11/21 Page: 2 of 4 PageID #: 241




was in Criminal History Category I. Final PSR ¶46. Under the Disclosure PSR the guidelines range

was 27-33 months. Disclosure PSR ¶82. Under the Final PSR the guidelines range was 37-46

months. Final PSR ¶81.

        Counsel for Mrs. Sabatini and the Government have been engaged in extensive additional

plea negotiations since Mrs. Sabatini’s bond was revoked on December 21, 2020. [DOC 62, 63].

As a result of those negotiations, an agreement was reached for the parties to jointly recommend a

sentence of incarceration of 30 months. This agreement, in part, recognizes that Mrs. Sabatini has

accepted responsibility for her actions, both charged and uncharged and is based upon the

originally contemplated sentencing range. As part of this new agreement, Mrs. Sabatini has

withdrawn her objections to the Final PSR’s Total Offense Level calculations thereby eliminating

the need for further litigation. She also agreed to an order of restitution being entered that is higher

than was agreed to in the original plea agreement and includes victims not included in that

agreement. [DOC 46, 71, 72]. Further, Mrs. Sabatini agreed to not request a sentence lower than

the Guidelines range as calculated in the original plea agreement. The plea agreement specifically

allowed Mrs. Sabatini to request to be placed on probation, a request she now has agreed not to

make.

        It would be easy to make excuses and to claim that Mrs. Sabatini’s traumatic childhood

abuse, unstable family relationships, and substance abuse were somehow the root cause of the

behavior that led to the present criminal charges. Mrs. Sabatini, however, does not blame her

actions on these things. Instead, she takes full responsibility for what she has done. She understands

that her actions have hurt many, many people including family members, friends, former co-

workers, and people she holds dear. Repairing these damaged relationships will not be easy, and

in many cases may not even be possible. To the extent that she can make amends (such as by
 Case: 4:19-cr-00944-ERW Doc. #: 84 Filed: 02/11/21 Page: 3 of 4 PageID #: 242




payment of restitution to the victims) she has willingly agreed to do so. Ultimately, the pain that

she has inflicted on others, including her supportive husband and 2 young children, is something

she will live with long after she is released from prison. Mrs. Sabatini’s family and friends remain

supportive of her and stand ready to assist her upon her release from prison. See Letters of Support

filed on her behalf. [DOC 83].

       Mrs. Sabatini has acknowledged that she was using alcohol excessively and as a coping

mechanism while she was working for the victim. She was drinking before, during, and after work.

Final PSR §56. She recognizes that substance abuse is a problem in her life and had begun

counseling while on bond in this case to try and address the problem. She believes that she would

benefit from any available substance abuse treatments available to her while incarcerated. Further,

she recognizes that her past traumas have impacted her in ways she does not fully comprehend.

She believes that her counseling was beneficial in helping her process these events.            She

respectfully requests that the court recommend ongoing mental health treatment as available as

part of her incarceration and subsequent supervised release. There is a program within the Federal

Bureau of Prisons located at the Danbury, Connecticut facility called the “Female Integrated

Treatment Program.” This program combines elements of the Residential Drug Treatment

Program (RDAP) and other psychology-based treatment programs. It is specifically designed for

women like Mrs. Sabatini who have both substance abuse and mental health related issues. Mrs.

Sabatini would request that the court recommend she be placed into this program if she is

determined to be eligible.

       Mrs. Sabatini understands that her actions, and her actions alone, have led to her being

before the court in this matter. She is committed to making the best use of her time while

incarcerated to better herself and make significant impactful changes in her life so that she never
 Case: 4:19-cr-00944-ERW Doc. #: 84 Filed: 02/11/21 Page: 4 of 4 PageID #: 243




finds herself before this or any other court again. She is deeply remorseful for the harm she has caused

and is intent on making amends upon her release. She knows that actions, and not words, will be

the true measure of her remorse and is dedicated to showing those hurt by her actions that she

deeply regrets the choices she made.

       WHEREFORE, the Defendant Tara Sabatini, respectfully requests that the court sentence

her according to the agreement of the parties to 30 months of incarceration with the recommended

conditions and order of restitution.




                                                    _______________
                                                    Martin Minnigerode, #47654MO
                                                    1922 Chouteau Ave.
                                                    St. Louis MO 63103
                                                    Telephone: 314-266-4686
                                                    Facsimile: 314-266-4682
                                                    E-mail: martin@mmlawstl.com
                                                    Attorney for Defendant




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on February 11, 2021 this document was filed with the
court via the CM/ECF system which will generate notice to all parties of record.

                                                    ________________________
